NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5701-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MALIK FLOWERS,
a/k/a NATHANIEL SANDERS,

     Defendant-Appellant.
___________________________

                   Submitted December 2, 2020 – Decided July 28, 2021

                   Before Judges Fuentes and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 07-09-1501.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Erin M. Campbell, Assistant Prosecutor,
                   on the brief).

PER CURIAM
      Defendant Malik Flowers appeals from the order of the Criminal Part

denying his second post-conviction relief (PCR) petition. We affirm.

      On April 6, 2009, defendant was tried before a jury and convicted of first

degree robbery, N.J.S.A. 2C:15-1, second degree possession of a firearm for an

unlawful purpose, N.J.S.A. 2C:39-4(a), fourth degree aggravated assault by

pointing a firearm, N.J.S.A. 2C:12-1(b)(4), third degree unlawful possession of

a handgun, N.J.S.A. 2C:39-5(a), 1 and second degree possession of a firearm by

a convicted felon pursuant to N.J.S.A. 2C:39-7(b).

      On June 23, 2009, the trial judge granted the State's motion to impose a

discretionary extended term of thirty-five years, with an eighty-five percent

period of parole ineligibility and five years of parole supervision pursuant to the

No Early Release Act, N.J.S.A. 2C:43-7.2(b). The judge also imposed a ten-

year term of imprisonment with a five-year period of parole ineligibility on the

second degree unlawful possession of a firearm by a convicted felon, to run

consecutively to the thirty-five-year term.

      This court affirmed defendant's conviction and sentence on direct appeal.

State v. Flowers, A-2401-09, (App. Div. Aug. 5, 2013), certif. den., 217 N.J.


1
  Defendant committed this offense on April 17, 2007. Effective January 13,
2008, the Legislature amended the Criminal Code to make unlawful possession
of a firearm a second degree offense.

                                        2                                    A-5701-18
588 (2014). We incorporate by reference this court's description of the evidence

the State presented to the jury that led to defendant's conviction. Id. slip op. at

2 to 5. On June 12, 2014, defendant filed his first PCR petition alleging

ineffective assistance of counsel.     The Criminal Part assigned counsel to

represent defendant and heard oral argument on March 25, 2016. The PCR judge

denied defendant's first petition in an order dated May 28, 2015, supported by

an oral opinion placed on the record that day. We affirmed the denial of

defendant's first PCR petition. State v. Flowers, A-0683-15 (App. Div. Aug. 8,

2017), certif. denied, 232 N.J. 158 (2018).

      Defendant filed this second PCR petition on November 21, 2018, more

than three years after the Criminal Part denied his first PCR petition. The matter

came for oral argument before Judge Sheila A. Venable on June 13, 2019.

Defense counsel argued that the judge who denied defendant's first PCR petition

should have recused herself because, in her then-position as Deputy Attorney

for the Office of the Public Defender, defendant's trial attorney returned the trial

file to her with a request that the case be appealed. In response, the prosecutor

urged the court to summarily dismiss defendant's second PCR petition as

untimely under Rule 3:22-4(b) and Rule 3:22-12(a)(2)(B) and (C).

Alternatively, the prosecutor argued that defendant failed to establish a prima


                                         3                                    A-5701-18
facie case of ineffective assistance of counsel under the two-prong standard in

Strickland v. Washington, 466 U.S. 668 (1984) and State v. Fritz, 105 N.J. 42,

58 (1987).

      At the conclusion of oral argument, Judge Venable found defendant failed

to provide a reasonable basis to question the impartiality of the judge who denied

his first PCR petition. Judge Venable explained the basis of her ruling in a

memorandum of opinion in which she thoroughly reviewed all relevant caselaw

and Court Rules that codify the standard for a judge's recusal and concluded:

             The gist of [p]etitioner's claim is that trial counsel
             returned [p]etitioner's trial file to the future [judge],
             who was at that time working for the Office of the
             Public Defender, for the purpose of initiating an appeal.
             At the outset, the [c]ourt notes that there does not
             appear to be any documentary evidence that [the future
             judge] was involved in [p]etitioner's case in this
             capacity. The Notice of Appeal included in the
             appendix to [p]etitioner's brief is signed by [an]
             Assistant Deputy Public Defender for the Intake Unit.
             [The future judge's] name does not appear on that form.
             Nor is it clear whether, assuming that [the future's
             judge] was at the time involved in this matter in some
             capacity, [she] was even aware of this as she presided
             over [p]etitioner's first application for PCR. It does not
             appear that this issue was mentioned in any of the
             parties' briefings, and there is no record provided of the
             PCR hearing. Were this [c]ourt to find that, based on
             the record, [the future judge] was involved in
             [p]etitioner's case in some capacity prior to her
             becoming a judge, it might be necessary to hold an
             evidentiary hearing simply in order to determine

                                         4                                  A-5701-18
            whether or not [the judge] recalled her past
            involvement in this case while hearing the first
            [p]etition, in order to determine whether or not it could
            be inferred that this somehow compromised her
            impartiality.

            However, nothing has been provided to the [c]ourt to
            suggest that the extent of [the future judge's] prior
            involvement in this matter raised [an] appearance of
            impropriety. The circumstances here suggest that there
            existed, "at most mere ministerial involvement by" [the
            future judge]. [State v. Harris, 181 N.J. 391, 511
            (2004)] It appears that this simply involved receiving
            [p]etitioner's trial file from trial counsel and assigning
            appellate counsel. This, coupled with the absence of
            any mention of [the future judge] on [p]etitioner's
            appellate paperwork, suggest that her role was more
            perfunctory in nature, and "not the sort of personal
            involvement that compels disqualification." Ibid.

      Against this backdrop, defendant raises the following argument:

            POINT I

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY       HEARING     BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE    OF    FIRST    PCR   COUNSEL'S
            INEFFECTIVENESS FOR NOT MOVING FOR THE
            FIRST PCR COURT'S RECUSAL DUE TO THE
            APPEARANCE OF IMPROPRIETY.

      We reject this argument and affirm substantially for the reasons expressed

by Judge Venable. Defendant did not establish a prima facie case of ineffective

assistance of counsel under the two-prong standard in Strickland nor present


                                        5                                 A-5701-18
sufficient evidence to question the impartiality of the judge who denied his first

PCR petition. As Judge Venable noted, the record shows "the future judge"

merely performed a ministerial function when she transmitted defense counsel's

trial records to the appellate section of the Office of the Public Defender.

Defendant's attempt to transmute this facially innocuous act into an indicia of a

conflict of interest lacks sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                        6                                   A-5701-18